Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-20-00337-CR

                                 EX PARTE Abel MONTES

              From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 20-0995-CR-A
                         Honorable Jessica Crawford, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

         In accordance with this court’s memorandum opinion of this date, the trial court’s order
denying Abel Montes’s amended habeas corpus application is REVERSED, and this case is
REMANDED to the trial court for proceedings consistent with this opinion. The clerk of this court
is ORDERED to issue the mandate immediately. See TEX. R. APP. P. 18.6 (allowing the appellate
court to issue the mandate with its judgment in an accelerated appeal); Ex parte Carson, 215
S.W.3d 921, 924 (Tex. App—Texarkana 2007, no pet.) (issuing the mandate immediately in an
article 17.151 bail reduction case).

       SIGNED February 17, 2021.


                                                _____________________________
                                                Irene Rios, Justice